Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s submission of the Terminal Disclaimer on 08/06/2021, to obviate the Double Patenting rejection in the Office Action dated 05/11/2021.
Acknowledgment is made of applicant’s claim amendment filed on 08/06/2021. Claim 1 and 9 have been amended; and new claim 13 has been added. 
Currently claims 1-13 are pending.
This Action is made Final.

Double Patenting
The nonstatutory double patenting rejection is withdrawn due to the Terminal Disclaimer on 08/06/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one as required by MPEP 2173.05(i).
In claim 13 – the negative limitation “the part of the common electrode is separated from the common electrode overlapping the pixel electrode” is  considered as “New Matter” because it does not have basis in the original disclosure. By the negative limitation added to the claims after the non-final office action, the claims are now excluding the inventions use of common electrode overlapping the pixel electrode, which was not contemplated at the time of the original filing as evidence due to lacking of any explicit disclosure of this exclusion and further by its explicit disclosure that it may be used in this manner.
The courts have held that, for purposes of satisfying written description requirement of 35 U.S.C. §112(a), negative claim limitations are adequately supported when specification describes reason to exclude relevant limitations.  In the instant application, there is no disclosure in the original filing directed to a reasoning to a common electrode is separated from the common electrode overlapping the pixel electrode from use with the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. US 2009/0289260 in view of Mizusaki et al. US 2011/0234955 and Sonoda et al. US 2010/0201933 (hereinafter “Sodona-933”).
Claim 1: Sodona et al. disclose a liquid crystal display device comprising: 
(Fig. 1) [0062] a TFT substrate SUB1, 
a pixel electrode PX, a thin film transistor TFT [0065] and a common electrode CT (counter electrode) [0063] formed on the TFT substrate SUB1, 
a counter substrate SUB2 opposed to the TFT substrate SUB1, 
a spacer PS (columnar spacer) [0072] formed on the counter substrate SUB2 to determine a distance between the TFT substrate SUB1 and the counter substrate SUB2, and 
a liquid crystal layer LC between the TFT substrate SUB1 and the counter substrate SUB2, 
wherein a projection SC/ML/SS (projection structure) is formed on the TFT substrate SUB1 and opposed to the spacer PS, 
a top (SS) of the projection SC/ML/SS is closer to the counter substrate SUB2 than a top of the pixel electrode PX,
the common electrode CT has an opening corresponding to the thin film transistor TFT 
an alignment film ORI1 is a photo-alignment film (a photo-decomposition-type photo alignment film) [0033] and formed on the projection SC/ML/SS and the pixel electrode PX, 
(Fig. 1) a thickness (thickness “b”) of the alignment film ORI1 on the projection SC/ML/SS (peak) is less than a thickness (thickness “a”) of the alignment film ORI1 on the pixel electrode PX .
Except
the alignment film is formed with a material having at least polyamide acid
the projection overlaps a part of the common electrode, in a plan view 
however Mizusaki et al. teach
the alignment film is formed with a material having at least polyamide acid (the first alignment layer includes polyamic acid) [0198], 
Sodona-933 further teaches
(Fig. 9) the projection 113 (projecting ITO) [0082] overlaps a part of the common electrode 109, in a plan view [0087], 
It would have been obvious to a person with ordinary skill in the art to modify Sonoda’s invention with Mizusaki’s alignment film structure in order to provide improved viewing angle characteristics, as taught by Mizusaki [0005]; and with Sodona-933’s structure in order to provide improved contrast of image displayed, as taught by Sodona-933 [0017]
 
Claims 2, 3, 5, 8-12: Sodona et al. disclose a liquid crystal display device comprising: 
Claim 2: (Fig. 1) a signal line SD (a video signal is supplied to one of the drain/source electrode SD) [0065] electrically connected to the pixel electrode PX through the thin 
Claim 3: (Fig. 1) the projection SC/ML/SS (stacked projection structure) is a stacked structure and includes at 10least one of a same material as the pixel electrode, a same material as a semiconductor layer SC or the thin film transistor, and a same material as the signal line (same material as a semiconductor layer SC) [0066]
Claim 5: (Fig. 1) the alignment film ORI1 includes a first material and a second material, and one of the first material and the second material is polyamide acid (a photo-decomposition-type polyimide acid) [0033],
Claim 8: (Fig. 1) a thickness of the alignment film made of the second material is defined as p1 and a thickness of the alignment film made of the first material is defined as p2, p2/p1 over the projection is smaller than p2/p1 over the pixel electrode (film thickness “b” of alignment film ORI1 over the projection ML is minimum as compared to film thickness “a” of alignment film ORI1 over the pixel electrode PX)
Claim 9: (Fig. 1) a gate line GT [0063] formed on the TFT substrate, wherein a first semiconductor layer AS and a second semiconductor layer SC [0066] overlap the gate line GT in a plan view, the thin film transistor TFT includes one of the first semiconductor layer and the second semiconductor layer (AS), and one of the first semiconductor layer and the second semiconductor layer (SC) overlaps with the spacer PS in a plan view.
Claim 10: (Fig. 1) the first semiconductor layer AS and the second semiconductor layer SC are located next to each other with a space in an extending direction of the gate line GT.
Claim 11: (Fig. 1) one of the first semiconductor layer AS and the second semiconductor SC layer electrically connects to the pixel electrode (semiconductor layer AS is connected to drain electrode SD, which is connected to pixel electrode PX [0068] )
Claim 12: (Fig. 1) the projection SC/ML/SS (stacked projection structure) is formed from one of the first semiconductor layer and the second semiconductor layer (semiconductor layer SC).

Claims 4, 13: Sodona et al. disclose as in claim 1 above
Sodona-933 teaches
Claim 4: (Figs. 1, 8) spacer 203 overlaps the signal line 104 [0052] in a plan view.
Claim 13: (Fig. 9) the part of the common electrode 109 [0087] is separated from the common electrode overlapping the pixel electrode (separated from Sodona’s common electrode CT overlapping the pixel electrode PX) – However, Regarding the limitation “the part of the common electrode is separated from the common electrode overlapping the pixel electrode”: this ‘negative’ requirement is not being supported by recitation in the claim of sufficient additional structure to warrant the presence of the functional language, and is considered as “New Matter”. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The limitation ‘the part of the common electrode is separated from the common electrode overlapping the pixel electrode’ has 
It would have been obvious to a person with ordinary skill in the art to modify Sonoda’s invention with Sodona-933’s structure in order to provide improved contrast of image displayed, as taught by Sodona-933 [0017]

Claim 6: Sodona et al. disclose as in claim 1 above
Mizusaki et al. teach
(Fig. 7c) the second material does not contain cyclobutane – [Mizusaki et al. in [0198] teach the second alignment layer material was obtained by allowing the precursor (polyamic acid) of the second polyimide (structural formula 3a') to be dissolved in a solvent; either material does not include cyclobutane]
It would have been obvious to a person with ordinary skill in the art to modify Sonoda’s invention with Mizusaki’s alignment film structure in order to provide improved viewing angle characteristics, as taught by Mizusaki [0005]

Claim 7: Sodona et al. disclose 
the first material (of the alignment layer) contains cyclobutane [0076], 

Response to Arguments
7.	Applicant’s arguments on 07/15/21 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871